In an action by an assignee to recover on two promissory notes secured by collateral, the appeals are (1) from so much of an order as denied the motion of the appellant-respondent for summary judgment, striking out the answers, and (2) from so much of that order as denied the cross motion of the respondents-appellants, who guaranteed payment of the notes, for judgment on the pleadings, dismissing the complaint as to them. Order affirmed, without costs. The record presents both issues of law and fact. Nolan, P. J., Wenzel, Beldoek, Ughetta and Hallinan, JJ., concur.